Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Underlying Funds Trust: We consent to the use of our report dated March 2, 2009, incorporated by reference herein, with respect to the statements of assets and liabilities, including the schedules of investments, as of December 31, 2008, and the related statements of operations and cash flows for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended for, The Arbitrage – 1 Portfolio, Relative Value (formerly, The Distressed/Hedged Income Portfolio), Event Driven (formerly, The Distressed Securities & Special Situations – 1 Portfolio), The Energy and Natural Resources Portfolio (formerly, The Energy and Natural Resources – 1 Portfolio),
